UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                             NO. 11-2953

                                 ISABEL D. MENDOZA, PETITIONER,

                                                  V.

                                      ERIC K. SHINSEKI,
                         SECRETARY OF VETERANS AFFAIRS, RESPONDENT.


                     Before HAGEL, MOORMAN, and SCHOELEN, Judges.

                                             ORDER

        On September 29, 2011, Isabel D. Mendoza, who is self-represented, filed a petition for
extraordinary relief in the nature of a writ of mandamus, seeking an order from this Court compelling
the VA regional office in Manila, Phillippines, to either issue an adverse rating decision from which
she can appeal or award her dependency and indemnity compensation benefits. A panel was formed
on December 14, 2011, to consider Mrs. Mendoza's petition and, on January 10, 2012, the panel
issued an order holding Mrs. Mendoza's petition in abeyance for 45 days and directing the Secretary
to apprise the Court of the status of Mrs. Mendoza's claim every 15 days. On January 30, 2012, the
Secretary filed a response with supporting documentation indicating that Mrs. Mendoza was awarded
dependency and indemnity compensation benefits by the regional office in a January 20, 2012, rating
decision.

         This Court adheres to the case-or-controversy jurisdictional restraints provided for in Article
III of the U.S. Constitution. See Mokal v. Derwinski, 1 Vet.App. 12, 13-15 (1990). When the relief
requested in a petition has been obtained, the appropriate course of action is for the Court to dismiss
the petition as moot. See Thomas v. Brown, 9 Vet.App. 269, 270-71 (1996) (per curiam order).
Accordingly, because the response filed by the Secretary indicates that Mrs. Mendoza has now
received the requested relief, the Court will dismiss the instant motion as moot. Id.

       Upon consideration of the foregoing, it is

       ORDERED that the September 29, 2011, petition is DISMISSED.

DATED: February 9, 2012                                                PER CURIAM.

Copies to:

Isabel D. Mendoza

VA General Counsel (027)